DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5-6, 8 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 recites the limitation “the fin distal” in line 3 while claims 1 and 5 fail to recites “a fin distal”. There is insufficient antecedent basis for this limitation in the claim.
Claim 6 is being rejected for being depended on claim 5 and inheriting the issue above.  
Claim 8 recites the limitation “the fin distal” in lines 2 and 3 while claims 1 and 8 fail to recite “a fin distal”. There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation “the fin distal” in line 2 while claims 11, 12 and 16 fail to recite “a fin distal”. There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation “the fin distal” in lines 4-5 and 6 while claim 17 fails to recite “a fin distal”. There is insufficient antecedent basis for this limitation in the claim.
Claims 18-20 are being rejected for being depended on claim 17 and inheriting the issue above.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Devarajan et al. (Patent No.: US 9,443,855 B1), hereinafter as Devarajan.
Regarding claim 1, Devarajan discloses a semiconductor device in Figs. 1-31 comprising: a fin (fin 104) protruding above a substrate (substrate 102) and extending continuously from a PMOS region (pFET region 110) to an NMOS region (nFET region 112) (see Figs. 1, 31 and column 3, lines 28-47); a first gate structure (metal gate stack 3102) over a first portion of the fin in the PMOS region (left half portion of fin 104) (see Fig. 31, column 6, lines 3-9); first gate spacers (spacers 702 along conductive metal 3101 in pFET region 110) extending along opposing sidewalls of the first gate structure (see Figs. 7, 27-31, column 4 and lines 8-12); a second gate structure (metal gate stack 3104) over a second portion of the fin in the NMOS region (right half portion of fin 104) 

    PNG
    media_image1.png
    660
    896
    media_image1.png
    Greyscale


Regarding claim 2, Devarajan discloses the semiconductor device of claim 1, wherein the first distance is greater than the second distance (the defined second distance being 0 while the defined second distance is greater than 0) (see annotated Fig. 27 above).
Regarding claim 3, Devarajan discloses the semiconductor device of claim 1, 
Regarding claim 5, Devarajan discloses the semiconductor device of claim 1, wherein a lowermost surface of the first source/drain regions facing the substrate is closer to the substrate than a first upper surface of the first portion of the fin distal from the substrate (the lowermost surface of source/drain regions 1602 contacts substrate 102 while the upper surface of an end portion of fin 104 is space apart from the substrate) (see Fig. 31).
Regarding claim 8, Devarajan discloses the semiconductor device of claim 1, wherein a first upper surface of the first portion of the fin distal from the substrate extends further from the substrate than a second upper surface of the second portion of the fin distal from the substrate (claim fails to recite uppermost surfaces of the first portion and the second portions of the fin distal, and due to etching process, a small rough surfaces would occur, the upper surfaces of the left end and right end portions of fin 104 would have uneven surfaces in nano scale and the upper surface of the left end portion of fin 104 would have at least one region higher than the upper surface of the right end portion of fin 104).
Regarding claim 9, Devarajan discloses the semiconductor device of claim 1, wherein the first portion of the fin and the second portion of the fin comprise different materials (fins 104 can have different unwanted impurities within material of fins 104 and/or different material within fins 104 e.g. silicon and carbon that forming Silicon carbide fins) (see column 3 and lines 37-47).

       Allowable Subject Matter
Claims 4, 6-7 and 10 would be objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner's statement of reasons for the indication of allowable subject matter: The cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to disclose or suggest the claimed invention having: wherein the first source/drain regions extend along first sidewalls of the first portion of the fin, and second sidewalls of the second portion of the fin are free of the second source/drain regions as recited in claim 4; and wherein a lowermost surface of the second epitaxial source/drain regions facing the substrate contacts a second upper surface of the second portion of the fin distal from the substrate as recited in claim 6; further comprising first spacers in the NMOS region contacting and extending along opposing sidewalls of the second portion of the fin, wherein the first source/drain regions in the PMOS region contact and extend along opposing sidewalls of the first portion of the fin as recited in claim 7; and wherein the first portion of the fin further includes an upper portion and a lower portion between 
Claims 11-15 are allowed over prior art of record. 
The following is an examiner' s statement of reason for allowance:  the prior art made of record does not teach or fairly suggest the following: wherein the first source/drain regions contact and extend along first sidewalls of the first portion of the fin, wherein second sidewalls of the second portion of the fin are free of the second source/drain regions as recited in claim 11. Claims 12-15 depend on claim 11, and therefore also include said claimed limitation.
Claims 16-20 would be allowed over prior art of record if rewritten to overcome the rejection(s) under 35 U.S.C. 112 (b), set forth in this office action and to include all of the limitations of the base claim and any intervening claims. 
The following is an examiner' s statement of reason for allowance:  the prior art made of record does not teach or fairly suggest the following: wherein a first lowermost surface of the first epitaxial source/drain regions facing the substrate is closer to the substrate than a second lowermost surface of the second epitaxial source/drain regions facing the substrate as recited in claim 17. Claims 18-20 depend on claim 17, and therefore also include said claimed limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. KOBAYASHI et al. (Pub. No.: US 2021/0183995 A1) discloses evidence of crystal defects caused by ion-implantation in silicon carbide during the manufacturing SiC semiconductor device (see [0048]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG B NGUYEN whose telephone number is (571)270-1509.  The examiner can normally be reached on Monday-Friday, 10:00 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.